       Case 6:20-cv-00856-ADA-JCM Document 3 Filed 09/18/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 Cub Club Investment, LLC,
        Plaintiff,                                  Case No. 6:20-cv-856
                       v.
 Apple, Inc.,                                       JURY TRIAL DEMANDED
        Defendant.

                                   RULE 7.1 STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned attorneys of

record for Plaintiff certify that Cub Club Investment, LLC has no parent corporation and no

publicly held corporation owns ten percent (10%) or more of its stock.



 Dated: September 18, 2020                        Respectfully submitted,

                                                  By: /s/ B. Todd Patterson
                                                  B. Todd Patterson
                                                  Attorney In Charge
                                                  Texas Bar No. 00789537
                                                  tpatterson@pattersonsheridan.com

                                                  John A. Yates
                                                  Texas Bar No. 24056569
                                                  jyates@pattersonsheridan.com

                                                  Kyrie Cameron
                                                  Texas Bar No. 24097450
                                                  kcameron@pattersonsheridan.com

                                                  Patterson + Sheridan LLP
                                                  24 Greenway Plaza, Suite 1600
                                                  Houston, Texas 77046
                                                  (Tel): 713-623-4844
                                                  (Fax): 713-623-4846

                                                  Abelino Reyna
                                                  Texas Bar No. 24000087
Case 6:20-cv-00856-ADA-JCM Document 3 Filed 09/18/20 Page 2 of 2




                                   areyna@pattersonsheridan.com

                                   Patterson + Sheridan LLP
                                   900 Washington Ave., Suite 503
                                   Waco, Texas 76701
                                   (Tel.): 254-777-5248
                                   (Fax): 877-777-8071

                                   Craig K. Ribbeck
                                   Texas Bar No. 24009051
                                   craig@ribbecklawfirm.com

                                   The Ribbeck Law Firm, PLLC
                                   P.O. Box 550377
                                   Houston, TX 77055
                                   (Tel): 713-621-5220
                                   (Fax): 713-572-1507

                                   Attorneys for Plaintiff
                                   Cub Club Investment, LLC




                               2
